Name: Council Implementing Regulation (EU) 2017/1568 of 15 September 2017 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international security;  international affairs;  civil law;  Asia and Oceania;  international trade
 Date Published: nan

 16.9.2017 EN Official Journal of the European Union L 238/10 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1568 of 15 September 2017 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 11 September 2017 the United Nations Security Council adopted Resolution 2375 (2017), which added 1 person and 3 entities to the list of persons and entities subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULTION: Article 1 Annex XIII to Regulation (EU) 2017/1509 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2017. For the Council The President M. MAASIKAS (1) OJ L 224, 31.8.2017, p. 1. ANNEX The persons and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex XIII to Regulation (EU) 2017/1509. (a) Natural persons Name Alias Identifiers Date of UN designation Statement of Reasons 63. Pak Yon Sik Nationality: DPRK YOB: 1950 11.9.2017 Member of the Workers' Party of Korea Central Military Commission, which is responsible for the development and implementation of the Workers' Party of Korea military policies, commands and controls the DPRK's military, and helps direct the country's military defence industries. (b) Legal persons, entities and bodies Name Alias Location Date of UN designation Other information 51. Central Military Commission of the Worker's Party of Korea (CMC) Pyongyang, DPRK 11.9.2017 The Central Military Commission is responsible for the development and implementation of the Workers' Party of Korea's military policies, commands and controls the DPRK's military, and directs the country's military defence industries in coordination with the State Affairs Commission. 52. Organization and Guidance Department (OGD) DPRK 11.9.2017 The Organization and Guidance Department is a very powerful body of the Worker's Party of Korea. It directs key personnel appointments for the Workers' Party of Korea, the DPRK's military, and the DPRK's government administration. It also purports to control the political affairs of all of the DPRK and is instrumental in implementing the DPRK's censorship policies. 53. Propaganda and Agitation Department (PAD) Pyongyang, DPRK 11.9.2017 The Propaganda and Agitation Department has full control over the media, which it uses as a tool to control the public on behalf of the DPRK leadership. The Propaganda and Agitation Department also engages in or is responsible for censorship by the Government of the DPRK, including newspaper and broadcast censorship.